Exhibit 32.2 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying Quarterly Report on Form 10-Q of Tombstone Technologies, Inc. for the quarter ended September 30, 2010, I, John N. Bingham, the Acting Chief Financial Officer, hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to my knowledge, that: a) such Quarterly Report on Form 10-Q of Tombstone Technologies, Inc. for the quarter ended September 30, 2010, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and b) the information contained in such Quarterly Report on Form 10-Q of Tombstone Technologies, Inc. for the quarter ended September 30, 2010, fairly presents, in all material respects, the financial condition and results of operations of Tombstone Technologies, Inc. By: /s/John N. Bingham John N. Bingham Acting Chief Financial Officer Date: November 15, 2010 This certification accompanies the Report pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and shall not, except to the extent required by the Sarbanes-Oxley Act of 2002, be deemed filed by the Company for purposes of Section 18 of the Securities Exchange Act of 1934, as amended.
